Citation Nr: 0007029	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-13 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include dental surgery and bridge work, for purposes of 
Department of Veterans Affairs compensation or for the 
purpose of obtaining outpatient dental treatment.  


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had periods of active service from June 1972 to 
February 1976, from April 1978 to October 1986, and from 
December 1988 to August 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

As a preliminary matter, the Board notes that, in a 
substantive appeal (VA Form 9) received at the RO in May 
1997, the veteran requested a hearing before the Board.  
However, in April 1998, he informed a VA veterans' benefits 
counselor that he did not want a hearing before the Board, 
but instead wanted a hearing before a hearing officer at the 
RO.  The record reveals that a hearing before a hearing 
officer was scheduled for August 1998.  The veteran requested 
a rescheduling of that hearing.  By VA letter dated in 
January 1999, the veteran was notified that a hearing was 
scheduled for February 1999.  That letter was sent to the 
veteran's latest address of record, and was not returned as 
undeliverable.  However, the veteran failed to report.  There 
are no other outstanding hearing requests of record, and the 
Board will therefore proceed to decide this appeal.  


FINDINGS OF FACT

There is no medical or dental evidence that the veteran 
incurred any dental disorder during active military service 
for which composition may be granted or for which continuing 
dental treatment is allowable. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
disorder, either for purposes of compensation or for purposes 
of VA outpatient dental treatment, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection, to a compensable evaluation, and to continuing 
dental treatment, for a dental disorder, to include dental 
surgery and "bridge work."  Service connection will be 
granted for a disease or injury of the individual teeth and 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1712.  Very severe dental disabilities, such as loss in whole 
or in part of a bone structure in the mouth (see 38 C.F.R. § 
4.150), are compensable.  Veterans are entitled to continuing 
dental treatment of such compensable dental disorders at VA 
expense.  

Service connection may also be granted for dental disorders 
defined as non-disabling (i.e., noncompensable), but if a 
dental disorder is not compensable, service connection may be 
granted only for purposes of eligibility for continuing 
dental treatment.  38 C.F.R. § 3.381 (1999).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such noncompensable condition or 
disability.  38 C.F.R. § 17.161(c) (formerly § 17.123(c), 
commonly referred to as Class II(a) eligibility).  

For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97 (1997).  

In addition to authorizing dental treatment for compensable 
service-connected dental disorders, including dental 
disorders due to service trauma, 38 U.S.C.A. § 1712 and 38 
C.F.R. § 17.161 authorize service connection and continuing 
dental treatment for dental disorders aggravating service-
connected disabilities, dental disorders of former prisoners 
of war, and in other circumstances not relevant to this case.  
Where one of these factors, such as a dental disorder due to 
dental trauma, is present, the veteran will be eligible for 
VA dental treatment, even for a noncompensable dental 
condition, without the usual restrictions of timely 
application and one- time treatment. 38 C.F.R. § 17.161(c).

Additionally, the Board notes that a veteran discharged from 
service after 1981 is entitled to one-time correction of a 
noncompensable service-connected dental disorder if that 
benefit was sought within 90 days after the veteran's 
discharge and was not provided all dental work necessary 
during service in the 90 days preceding discharge.  38 C.F.R. 
§ 17.161(b).  It is not clear from the record whether the 
veteran sought one-time treatment following service, or has 
been afforded such treatment.  In any event, the veteran has 
not discussed one-time treatment in his claim or in his 
appeal.  Accordingly, that issue is not before the Board, and 
the Board's decision does not address that benefit.  

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed. Reg. 30,392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.  Rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 
(effective after June 8, 1999); see 38 U.S.C.A. § 1712 (West 
1991 & Supp. 1999).

In the present case, on the veteran's original claim, 
received in September 1996, he claimed that he underwent 
dental surgery in December 1979 and August 1983, as well as 
crown bridgework in November 1984.  In his substantive 
appeal, received in May 1997, he contended that he currently 
has a dental disorder as a result of his active duty service.  
He also contended that a July 1996 health record from the 
Wright-Patterson Air Force Base shows that a decision was 
made to deny further dental work.  He also maintains that his 
military records reflect that he had a chronic dental 
disorder. 

The Board has thoroughly reviewed all the service medical 
records of record and finds that, although they reflect that 
the veteran received treatment for carious and decayed teeth, 
including crowns, and reflect that certain missing teeth were 
replaced with dental bridges, the service medical and dental 
records are negative for any evidence of service trauma 
leading to a dental condition. 

Following service separation, in October 1996, the veteran 
underwent a VA dental examination.  The examiner noted that 
the veteran's maximum opening distance was well within normal 
limits.  The veteran had no complaints of pain or any acute 
symptoms.  The veteran also did not have any lesions, 
swelling, or infections.  His oral hygiene was good.  A 
panarex x-ray was taken, which was within normal limits.  The 
veteran had five teeth with root canals, and his four third 
molars were missing and not impacted.  The examiner noted 
that the veteran's bridge on the lower left side from teeth 
numbers 18 to 20 may have an open margin on the distal of 
number 20 and may need to be replaced.  However, the examiner 
opined that the veteran was "not really suffering from any 
disabilities at all."  He further stated that there were 
"no ancillary problems as a result of [the veteran's] dental 
condition, other than he would like to have some routine 
dental treatment completed."  

Private dental statements from two dentists reflect July 1996 
estimated charges for dental work required at that time, 
including proposed dental treatment consisting of crowns, 
fillings, an extraction, and bridgework.  The veteran's 
dental records also reflect that the veteran was given 
instructions for how to arrange for private dental prosthetic 
treatment which could not be obtained at the available 
service facility.  The records do not include an 
administrative decision on the veteran's request for such 
treatment.  

As the RO noted in its August 1999 supplemental statement of 
the case (SSOC), certain claims for dental treatment are 
under the jurisdiction of the VA medical facility where the 
veteran resides.  As the RO noted in that at SSOC, and the 
preceding statement of the case reflect, however, 
determinations of service connection for a dental disorder, 
whether for purposes of compensation or for purposes of 
dental eligibility, must be made by the RO.  In this case, 
the RO has determined that the veteran has not submitted a 
well-grounded claim of entitlement to service connection for 
a dental disorder.  That determination, under the applicable 
regulations, governs both claims for purposes of compensation 
and claims for purposes of eligibility to dental treatment.  

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) (1999) and 
38 C.F.R. § 4.149 (in effect prior to June 8, 1999).  
Although the veteran is claiming entitlement to service 
connection for a dental disorder so that he may receive 
compensation and to establish eligibility for VA dental 
treatment, there is no current diagnosis of a compensable 
dental disorder, nor of any service-connected but non-
compensable dental disorder for which dental treatment may be 
authorized.  

In particular, there is no evidence that the veteran incurred 
the need for dental surgery or crowns or "bridge work" as a 
result of combat, service trauma, or any other incident of 
service giving rise to entitlement to continuing dental 
treatment.  

Under the regulations in effect when the veteran submitted 
his claim, loss of teeth in service, if the teeth are 
replaceable, is not a disorder for which service connection 
may be granted.  The revised regulations reflect that, even 
of the loss of a tooth occurs after 180 days in service, and 
thus may be considered service-connected, that service 
connection is for purposes of establishing entitlement to 
dental treatment only.  However, loss of a tooth which is 
replaceable remains noncompensable under the revised 
regulations, and does not meet any of the criteria for 
eligibility for outpatient dental treatment.  Even if the 
Board were to grant service connection for each tooth 
extracted more than 180 days after the veteran entered 
service, under 38 C.F.R. § 3.381(d), the veteran would not 
have a well-grounded claim for service connection for either 
compensation or dental treatment eligibility purposes.  In 
particular, there is no medical or dental evidence that the 
veteran has loss of substance of the mandible or maxilla, or 
loss of continuity of the masticatory surface, so as to 
constitute a compensable dental disorder.  38 C.F.R. § 3.150.   
Without such evidence, the veteran has not submitted a well-
grounded claim for service connection for compensation 
purposes.

With regard to the claim of service connection for purposes 
of dental treatment eligibility, the Court has held that in 
order to be entitled to outpatient dental treatment, a 
veteran must first meet the criteria specified in one of the 
clauses of 38 U.S.C.A. § 1712(b)(1)(A)-(H).  See 38 C.F.R. 
§ 17.161; Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 
F.3d 1304 (Fed. Cir. 1996).  Furthermore, the Court has 
indicated that, if the evidence is insufficient to establish 
that the veteran is a member of one of the "classes" of 
eligibility for dental treatment, then the veteran has not 
submitted a well-grounded or "plausible" claim for 
entitlement to outpatient dental services, and the appeal 
must be denied.  Woodson, 8 Vet. App. at 355; see 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H); 38 C.F.R. § 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, in the present case, the 
veteran has not alleged, nor does the evidence reflect 
otherwise, that he sustained an injury or disease in service 
resulting in disability subject to compensation.  See 
38 C.F.R. § 4.150 (1999); see also Woodson, 8 Vet. App. at 
354.  Specifically, the VA dental examination conducted in 
October 1996 reflects no evidence of a compensable dental 
disability or of combat or trauma dental disability.  

As the veteran has not established compensable service 
connection for a dental disorder, he has not presented a 
well-grounded claim for Class I eligibility.

With reference to the Class II criteria, as noted above, a 
veteran who has a service-connected, noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, may, under 
certain specified conditions, utilize outpatient dental 
services and treatment.  Restrictions include one-time 
treatment and timely application after service, usually 
within 90 days.  Additionally, the certificate of discharge 
or release must not certify that the veteran was provided a 
complete dental examination within 90 days prior to discharge 
or release and all appropriate dental treatment indicated by 
the examination.  As noted above, the veteran has not alleged 
that he is claiming entitlment to one-time treatment, and 
this issue is not before the Board for appellate review.  

Finally, under Class II(a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran is not eligible under this category, because the 
evidence does not reflect, nor does the veteran contend, that 
he developed a dental disorder due to combat wounds or 
service trauma.  To the extent that the veteran contends that 
his dental surgery or "bridge work" in service constituted 
dental trauma, the Board notes that the definition of 
"dental trauma" excludes routine dental treatment from the 
definition of dental trauma.  See VAOPGCPREC 5-97 ("service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service).  

In sum, the veteran does not meet any of the criteria for 
eligibility for VA outpatient dental treatment, and his claim 
is not well grounded.  See Woodson, supra.

As the veteran's claim of entitlement to service connection 
for a dental disorder, either for compensation or for the 
purpose of VA outpatient dental treatment, is not well-
grounded, his claim must be denied.  38 U.S.C.A. § 5107(a).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a dental disorder, for the purpose 
of VA compensation or outpatient dental treatment, is denied.  




		
	TREA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

